SIMPSON, J.
— In this case the appellants do not insist on the assignments in regard to rulings on demurrers, hut only on those assignments regarding rulings on motions to strike replications, rejoinders, and rebutters. As neither the motions nor said pleadings sought to he stricken are set out in the bill of exceptions, under the rulings of this court they cannot be considered.—Holley v. Coffee, 123 Ala. 406, 26 South. 239; Cottingham v. Greely-Barnham Gro. Co., 129 Ala. 200, 30 South. 560, 87 Am. St. Rep. 58; Harrison a. Alabama Midland Ry. Co., 144 Ala. 246, 40 South. 394; Etna Life Ins. Co. v. Lasseter, 153 Ala. 630, 45 South. 166, 15 L. R. A. (N. S.) 252; 3 Ency. Pl. & Pr. 400, 401. Consequently the cause must be affirmed.
Affirmed.
Tyson, C. J., and Dowdell and Denson, JJ., concur.